Order entered March 24, 1967, denying petition reversed on the law and the facts and as a matter of discretion, with $30 costs and disbursements to appellant, and petition granted to the extent of allowing petitioner to obtain print-outs and daily transfer lists from the respondent’s transfer agent on his paying for the same. Petitioner is a director and stockholder of defendant corporation. As such he has an absolute right to inspect *924any book or record of the corporation (Matter of Cohen v. Cocoline Prods., 309 N. Y. 119). He has already received a list of stockholders. However, the stock of the company is actively traded in and the list changes daily. The company receives the results of this trading from its transfer agent by "way of what are called “print-outs” and daily transfer sheets. The transfer agent is equipped to supply additional copies of these reports, but defendant has directed it not to supply plaintiff. In his official capacity plaintiff would be entitled to examine these papers as soon as received by the corporation. As long as the facilities for supplying him directly exist, and as he is willing to pay for them, there is no valid reason why he should not receive them direijtly. Concur—Stevens, J. P., Eager, Steuer, Capozzoli and MeGivern, JJ.